        Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION


 ANTHONY J. PINELLI,

 Plaintiff,                                          CASE NO. 3:21-cv-00198

 v.

 BELL & WILLIAMS ASSOCIATES, INC.,

 Defendant.


                                          COMPLAINT
         NOW COMES the Plaintiff, ANTHONY J. PINELLI (“Plaintiff”), by and through his

undersigned counsel complaining of the Defendant, BELL & WILLIAMS ASSOCIATES, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 et. seq. and the Texas Debt

Collection Act (“TDCA”), Tex. Fin. Code Ann. §392 et. seq.

                                   JURISDICTION AND VENUE

      2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331.

      3. Venue is this district is proper pursuant to 28 U.S.C. §1391(b)(2) as BELL & WILLIAMS

ASSOCIATES, INC. conducts business in the Southern District of Texas and Plaintiff is domiciled

here.




                                                 1
        Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 2 of 8




                                               PARTIES

   4. ANTHONY J. PINELLI (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant was domiciled in Galveston, Texas.

   5. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

   6. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   7. BELL & WILLIAMS ASSOCIATES, INC. (“Defendant”) maintains its principal place of

business at 7 Wall Street, Windham, New Hampshire 03087.

   8. Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it uses

instrumentalities of interstate commerce and the mail in the course of collecting consumer debt;

(2) the principal purpose of Defendant’s business is the collection of debt owed or due or asserted

to be owed or due another; and (3) it regularly collects consumer debt owed to others.

   9. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) because it

directly or indirectly engages in debt collection.

                                    FACTUAL ALLEGATIONS


   10. At some point, Plaintiff purchased a Harley Davidson Sportster motorcycle through United

Bank.

   11. Due to unforeseen circumstances, including long-term hospitalization after retiring from

the Navy, Plaintiff fell into financial hardship and was unable to pay his United Bank loan,

resulting in an alleged unpaid balance (alleged “subject debt”).

   12. When Plaintiff’s balance went allegedly unpaid, the subject debt was turned over to

Defendant for collection.

   13. In or around mid-June, Plaintiff started to receive text messages and harassing phone calls

from Defendant.


                                                     2
       Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 3 of 8




    14. Some of the text messages sent by Defendant were terribly unconscionable.

    15. For instance, one text message states, “I can see why you’re in this mess now. We need to

make arrangements to pick up the sporster [motorcycle] so we don’t have to get the Sherrif

involved and maybe your commanding officer.”

    16. Another text message states, “we have launched a full-scale investigation into this matter

including contact with your family and associates, 24hr surveillance, phone calls, text messages,

emails, and face to face contact with our agents at your place of employment and home address.”

    17. In addition to texting and calling Plaintiff, Defendant sent text messages and placed

harassing phone calls to Plaintiff’s sister.

    18. During this communication, Defendant disclosed information regarding the alleged subject

debt to Plaintiff’s sister.

    19. In late June 2021, both Plaintiff and his sister requested that Defendant’s harassing phone

calls and text messages cease.

    20. Plaintiff then received another text message accusing him of putting Defendant on hold

during a phone call and not returning, to which he replied, “I came to the phone and no one was

there. Please stop calling and texting me. I will contact all of you when a payment can be made. I

hope you have a wonderful day, sir.”

    21. Instead of ceasing contact, Defendant replied with this harassing message: “Unfortunately

that’s not how things work Tony. The bank doesn’t have pay when you can plan. I will be sending

my agent with the sheriff to multiple addresses i [sic] have listed for you to secure the

[motorcycle].”

    22. Unfortunately, Defendant continued to place collection calls and send text messages to

Plaintiff.



                                                 3
       Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 4 of 8




    23. In total, Plaintiff has received numerous unwanted and unconsented-to collection calls and

text messages from Defendant after requesting that Defendant cease communication.

    24. Defendant places collection calls to Plaintiff and his sister from numbers including but not

limited to: (334) 336-2983.

    25. Concerned with Defendant’s deceptive collection efforts, Plaintiff was forced to retain

counsel to vindicate his rights.

    26. Congress enacted the FDCPA to rein in certain “evils” associated with debt collection. This

was done because existing legal remedies were, in its judgment, "inadequate to protect consumers."

15 U.S.C. § 1692(b).

    27. The FDCPA gives debtors a right to receive accurate information, which they can enforce

against debt collectors by bringing suit under the FDCPA.

    28. Concerned with having had his statutory rights under the FDCPA violated, Plaintiff sought

counsel to ensure that Defendant’s unlawful collection practices ceased.


   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    29. All paragraphs of this Complaint are expressly adopted and incorporated herein as though

fully set forth herein.

    30. The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was incurred for

personal, family, and household purposes.

          a. Violations of 15 U.S.C. §1692b

    31.    Section 1692 b(2) of the FDCPA prohibits a debt collector from contacting a third party

and stating that a consumer owes any debt.

    32.    Section 1692b(3) of the FDCPA prohibits a debt collector from contacting a third party

on more than one occasion.

                                                 4
      Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 5 of 8




   33.     Defendant violated §1692b(2) when it called the Plaintiff’s sister and disclosed

confidential information about the debt.

   34.    Furthermore, Defendant violated §1692b(3) when it contacted Plaintiff’s sister multiple

times. These calls and texts were made with the intent to humiliate Plaintiff in hopes that he would

succumb to the harassment and make an immediate payment on the subject debt.

         b. Violation(s) of 15 U.S.C. §1692c

   35. Section 1692c(a) of the FDCPA provides:

               Without the prior consent of the consumer given directly to the debt
               collector or the express permission of a court of competent jurisdiction, a
               debt collector may not communicate with a consumer in connection with
               the collection of any debt-

               (1)     at any unusual time or place or a time or place known or which
                       should be known to be inconvenient to the consumer. . .
                       15 U.S.C. § 1692c(a)(1).


   36. Defendant violated 15 U.S.C. § 1692c(a)(1) by placing phone calls and text messages to

Plaintiff’s cell phone after Plaintiff requested that the phone calls cease.

   37. Specifically, after Plaintiff requested that the phone calls and text messages cease, any time

that Defendant called or texted Plaintiff was an inconvenient time.

         b. Violations of FDCPA §1692d

   38. Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging “in any

conduct the natural consequence of which is to harass, oppress, or abuse any person in connection

with the collection of a debt.”

   39. Section 1692d(5) further prohibits “causing a telephone to ring or engaging any person in

telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.” 15 U.S.C. §1692d(5).


                                                  5
      Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 6 of 8




   40. Defendant violated §§ 1692d and d(5) when it placed numerous unwanted and

unconsented-to collection calls and text messages in an attempt to collect the subject debt after

Plaintiff requested that the phone calls and text messages cease.

   41. Defendant’s behavior of systematically calling and texting Plaintiff’s cellular phone

number in an attempt to collect the subject debt was harassing and abusive.

   42. The fact that Defendant knowingly placed calls and sent text messages to Plaintiff after

Plaintiff made requests that the calls and texts cease is illustrative of Defendant’s intent to harass

and annoy Plaintiff.

         c. Violations of 15 U.S.C. § 1692e

   43. Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any false,

deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C. §

1692e.

   44. Section 1692e(5) of the FDCPA prohibits a debt collector from making “the threat to take

any action that cannot legally be taken or that is not intended to be taken.” 15 U.S.C. §1692e(5).

   45. Section 1692e(10) of the FDCPA prohibits a debt collector from “the use of any false

representation or deceptive means to collect or attempt to collect any debt or to obtain information

concerning a consumer.” 15 U.S.C. §1692e(10).

   46. Defendant violated 15 U.S.C.§§1692e and e(5) when it threatened to engage the Sheriff

and Plaintiff’s commanding officer in its collection attempts.

   47. Further, Defendant violated 15 U.S.C. §§1692e and e(10) when in threatened 24-hour

surveillance and face-to-face contact at numerous addresses in order to collect on the subject debt.

   48. Upon information and belief, Defendant never intended on

   WHEREFORE Plaintiff, ANTHONY J. PINELLI, requests that this Honorable Court:



                                                  6
         Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 7 of 8




    a. Declare that the practices complained of herein are unlawful and violate the
         aforementioned statute;
    b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
         the underlying FDCPA violations;
    c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
         and
    d. Award any other relief as this Honorable Court deems just and appropriate.


            COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    49. All paragraphs of this Complaint are expressly adopted and incorporated herein as though

fully set forth herein.

    50. Section 392.301(7) of the Texas Finance Code prohibits a debt collector from threatening

the seizure, repossession, or sale of a consumer’s property without proper court proceedings. Tex.

Fin. Code Ann. §392.301(7).

    51. Section 392.302(4) of the Texas Finance Code prohibits a debt collector from causing a

telephone to ring repeatedly or continuously, or making repeated or continuous telephone calls,

with the intent to harass a person at the called number. Tex. Fin. Code Ann. § 392.302(4).

    52. Defendant violated Tex. Fin. Code Ann. §392.301(7) by threatening to involve the Sheriff

and Plaintiff’s commanding officer in repossession of the motorcycle.

    53. Moreover, Defendant violated Tex. Fin. Code Ann. §392.301(7) by threatening via text

message “face to face contact with [Defendant’s] agents at your place of employment and home

address.

    54. Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone calls

and text messages to Plaintiff despite Plaintiff’s requests that the collection calls and text messages

cease.



                                                  7
      Case 3:21-cv-00198 Document 1 Filed on 07/30/21 in TXSD Page 8 of 8




   55. Defendant’s collection calls and text messages were made with the intent to harass Plaintiff

and to pressure Plaintiff into making payment on the subject debt.

       WHEREFORE, Plaintiff, ANTHONY J. PINELLI, requests that this Honorable Court

enter judgment in his favor as follows:

       a.      Finding that Defendant violated Tex. Fin. Code Ann. §§ 392.301(7) and

               392.302(4);

       b.      Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

               Ann. § 392.403(a)(1);

       c.      Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

               Fin. Code Ann. § 392.403(a)(2);

       d.      Awarding Plaintiff his reasonable attorney’s fees and costs in an amount to be

               determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       e.      Awarding any other relief as this Honorable Court deems just and appropriate

Plaintiff demands trial by jury.

Dated: July 30, 2021                                 Respectfully submitted,
                                                     ANTHONY J. PINELLI
                                                     By: /s/ Victor T. Metroff
                                                     Mohammed O. Badwan, Esq.
                                                     Victor T. Metroff, Esq.
                                                     Counsel for Claimant
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     mbadwan@sulaimanlaw.com
                                                     vmetroff@sulaimanlaw.com




                                                 8
